COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  El Pescador Church, Inc.,                    §               No. 08-18-00029-CV

                       Appellant,              §                  Appeal from the

  v.                                           §                384th District Court

  Hector P. Ferrero, Rosa Ferrero, Antonio     §             of El Paso County, Texas
  Nunez, and Diego Sanchez,
                                               §               (TC# 2015DCV0484)
                        Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellees Hector P. Ferrero, Rosa Ferrero and Diego Sanchez’s
third motion for extension of time within which to file the brief until December 20, 2018. NO
FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE APPELLEES’ BRIEF WILL
BE CONSIDERED BY THIS COURT.
       It is further ORDERED that the Hon. S. Clark Harmonson, the attorney for appellees’,
Hector P. Ferrero, Rosa Ferrero and Diego Sanchez’s prepare the Appellees’ brief and forward the
same to this Court on or before December 20, 2018.

       IT IS SO ORDERED this 19th day of November, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.